DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 05/27/2021.
Claims 1-20 are pending.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	 Skovenborg discloses a loudness signal processor for processing an input audio signal to control a resulting integrated loudness level with level detection and level distribution analysis.
	Chon et al discloses an audio processing device for processing audio signal by using metadata to reflect a location of the audio signal.
	Mertens discloses a device for controlling sound loudness levels of a group of audio channels.
	Wei discloses a system for loudness level control of audio signal with long term loudness, short term loudness, and segment and transition detection analysis of the audio signal.

	Baumgarte discloses a playback system with dynamic equalization processing of audio content using metadata that including instantaneous loudness values for the audio content.
	Chung et al discloses a device for processing audio signal including metadata with audio signal and element reference distance information.
	Chon et al discloses a device for generating audio loudness metadata including receiving loudness information on each of a plurality of audio tracks in one group and predicting an intermediate loudness distribution for the one group.
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The Title of Invention and Abstract are amended as follow to correct minor informalities:

	Title of the Invention:   The Title of Invention is replaced with the Title of Invention presented in the Application Data Sheet filed 03/09/2021:  

	AUDIO SIGNAL PROCESSING METHOD AND APPARATUS FOR CONTROLLING LOUDNESS LEVEL AND DYNAMIC RANGE
	Abstract:
	
	Delete the last two lines of the Abstract:
	
  		

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-20 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1, 10 and 16. 
	The cited prior art listed above disclose various audio signal loudness and level processing systems and methods that including metadata and loudness level control as discussed above.  However, none of the prior art discloses or suggests the specific claimed invention of an audio processing apparatus or method that including “the processor is configured to: receive metadata including information related to a loudness  in combinations with all the other components and functional steps as recited in the instant independent claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	02/24/2022